IN THE COURT OF CRIMINAL APPEALS
                  OF TEXAS

   NOs. WR-93,865-01, WR-93,865-02 & WR-93,865-03



                EX PARTE JAMES REED III, Applicant


    ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
        CAUSE NOs. 95027-A, 95129-A & 95130-A
            IN THE 252ND DISTRICT COURT
                 JEFFERSON COUNTY


    NEWELL, J., filed a concurring opinion in which HERVEY, KEEL
and WALKER, JJ., joined.


     Some context is necessary for this case. Applicant was ultimately

convicted in the same proceeding for three different robberies each of

which occurred on the same day. However, the trial court ordered that

the sentences—twenty years for each—run consecutively rather than

concurrently.    Consequently, Applicant’s aggregate sentence is sixty
                                                                   Reed Concurring — 2

years in prison rather than twenty. 1                    Everyone agrees that this

cumulation order was illegal, but trial counsel did not object at the time.

Appellate counsel filed an Anders brief rather than raise the illegal

cumulation order on appeal. The court of appeals did not catch it.


         Now, Applicant argues that both trial counsel and appellate counsel

were ineffective, and he is entitled to have the illegal cumulation order

deleted.       The State agrees.        So does the habeas court.               The proper

remedy for an illegal cumulation order is to simply delete it. 2 Given this

context, I agree with this Court’s decision to resolve the case by deleting

the cumulation order and giving the parties what they want.


         And no, this resolution of the case does not undermine Ex parte

Carter. Carter only dealt with the question of whether a bare challenge

to a cumulation order is cognizable on a writ, not whether a claim of

ineffective assistance of counsel based upon the failure to object to an

illegal cumulation order is cognizable. 3 The plurality specifically noted


1
  But see TEX. PENAL CODE § 3.03 (“When the accused is found guilty of more than one offense
arising out of the same criminal episode prosecuted in a single criminal action, a sentence for
each offense… shall be pronounced…the sentences shall run concurrently…”). Applicant and
the State agree that Applicant’s convictions were part of the same criminal episode and arose
from a single criminal action. The habeas court likewise agreed that, pursuant to § 3.03,
Applicant’s sentences should have run concurrently.

2
    Robbins v. State, 914 S.W.2d 582, 584 (Tex. Crim. App. 1996).

3
    Ex parte Carter, 521 S.W.3d 344, 346 (Tex. Crim. App. 2017).
                                                                Reed Concurring — 3

that the applicant in that case had not sought habeas corpus relief for

counsel’s failure to object to the cumulation order. 4                 And two of the

judges whose votes were necessary to establish a majority for the denial

of relief specifically noted that a claim of ineffective assistance based

upon the failure to challenge an illegal cumulation order would be

cognizable. 5 Carter also did not address what the appropriate remedy

should be for such a claim. 6 The Court rightly avoids expanding the

scope of a non-binding, plurality opinion to limit consideration of certain

types of ineffective assistance claims particularly considering that no

one has asked us to.


          Moreover, this case highlights what a waste of judicial resources it

has been to continuously tinker with our cognizability jurisprudence.

Our holding that a bare challenge to an illegal cumulation order cannot

be raised for the first time in a writ application only funneled such claims

through the nozzle of ineffective assistance of counsel. 7 It did not clarify




4
    Id. at 350.

5
  Id. at 354 (Newell, J. concurring) (“Given that Applicant is not challenging the improper
cumulation order as a subset of his ineffective assistance claim, I agree with the Court’s
decision to deny relief on that ground as well. Otherwise, I would have granted relief on
Applicant’s ineffective assistance claim.”).

6
    Id.

7
    See id.
                                                                    Reed Concurring — 4

our already complicated habeas corpus jurisprudence, and it is hardly

more efficient to keep forcing advocates to reframe their legitimate

claims.     Shifting the remedy in this case from deletion of the illegal

cumulation order to an out of time appeal turns the process into a shell

game.


       The writ of habeas corpus has always been about removing illegal

restraint. 8 Deleting the illegal cumulation order in this case removes

the illegal restraint. Granting an out of time appeal just forces this Court

and a court of appeals to waste judicial resources on yet another appeal

to get to the same relief. 9 The parties and the habeas court all agree

on a more proper and efficient solution. We should defer to them.


       With these thoughts, I join this Court’s order granting relief and

deleting the illegal cumulation order.


Filed: September 21, 2022


Publish



8
  TEX. CODE CRIM. PROC., art. 11.01; Ex parte Kerr, 64 S.W.3d 414, 419 (Tex. Crim. App. 2002)
(“The purpose of a writ of habeas corpus is to obtain a speedy and effective adjudication of a
person’s right to liberation from illegal restraint.”) (citing Blackledge v. Allison, 431 U.S. 63,
71 (1977) (“[T]he very purpose of the writ of habeas corpus [is] to safeguard a person’s
freedom from detention in violation of constitutional guarantees.”)).

9
 Granting an out-of-time appeal also recognizes the merit of the underlying legal argument
that Applicant was harmed by counsel’s failure to challenge the improper cumulation order.
See Robbins, 914 S.W. at 584.
Reed Concurring — 5